Decision affirmed, with costs to the Workmen’s Compensation Board. No opinion. Herlihy, P. J., Greenblett, Sweeney and Main, JJ., concur; Reynolds, J., dissents and votes to reverse in the following memorandum. Reynolds, J. (dissenting). There is no tension shown in this case which would be sufficient to constitute an accident either as a matter of law under the eases or as a matter of substantial evidence. The record does not contain substantial medical evidence that the alleged tension was a contributing factor in the myocardial infarction and the decision should be reversed and the claim dismissed.